EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Joshua Matt (Reg. No. 55435) on 01/11/2022.

The application has been amended as follows: 

Claim 1. (currently amended) A method of creating and using a network map that partitions the Internet into IP addresses that are consistently routed using Anycast, the method comprising:
providing a plurality of Anycast prefixes, each associated with a plurality of points of presence (PoPs);
for each Anycast prefix of the plurality of Anycast prefixes, determining a plurality of catchments, each of the plurality of catchments for a respective Anycast prefix: (i) being associated with one of the plurality of PoPs that is associated with the respective Anycast prefix, and (ii) representing a set of IP addresses from which IP packets are routed via Anycast to the associated one of the plurality of PoPs;
determining, from the plurality of catchments for the plurality of Anycast prefixes, 
selecting, for each of the plurality of consistently routed partitions, a representative IP address; and,
executing one or more tests against each of the selected representative IP addresses.



Claim 7. (currently amended)	The method of claim 6, further comprising:
across maximum size IP prefixes generated for the plurality of Anycast prefixes, finding covering prefixes that overlap with one another;
splitting the larger of the overlapping IP prefixes into IP sub-prefixes;
generating at least a first IP prefix from the smaller of the overlapping IP prefixes and the overlapping IP sub-prefix from the larger of the overlapping IP prefix;
generating at least a second IP prefix from the remainder of the larger of the overlapping IP prefix;
repeating said preceding steps until there are no longer any overlaps, and discarding duplicates, so as to produce a set of resulting IP prefixes that are consistently routed across all Anycast prefixes used to generate the network map;
network map. 



Claim 12. (currently amended)	The method of applying [[a]] the network map created as in claim 1, comprising any of:
load measurement and/or load balancing,
deployment planning, and
performance optimization;
wherein any of the foregoing involves probing of one or more of the selected representative IP addresses. 



Claim 13. (currently amended)	A method of creating and using a network map that partitions the Internet into sets of IP addresses that are consistently routed using Anycast, the method comprising: providing first and second Anycast prefixes, each associated with a plurality of points of presence (PoPs); for each of the first and second Anycast prefixes, determining a plurality of catchments,
wherein each of the plurality of catchments for the first Anycast prefix (i) is associated with first one of the plurality of PoPs that is associated with the first Anycast 
-5-Docket No. AKAM-371-U2wherein each of the plurality of catchments for the second Anycast prefix (i) is associated with a second one of the plurality of PoPs that is associated with the second Anycast prefix, and (ii) represents a second set of IP addresses from which IP packets are routed via Anycast to the associated second one of the plurality of PoPs;
determining, from the plurality of catchments of the first and second Anycast prefixes, a plurality of consistently routed partitions, each consistently routed partition representing a set of IP addresses from which IP packets (i) are all routed via Anycast to a first set of one or more PoPs for the first Anycast prefix and also (ii) are all routed via Anycast to a second set of one or more PoPs for the second Anycast prefix, wherein said set of IP addresses are said to be consistently routed with one another;
selecting, from each of the plurality of consistently routed partitions, a representative IP address; and,
executing one or more tests against each of the selected representative IP address. 



Claim 22. (currently amended)	The method of applying [[a]] the network map created as in claim 13, comprising any of: load measurement and/or load balancing, deployment planning, and performance optimization; wherein any of the foregoing involves probing of one or more of the selected representative IP addresses. 



Claim 25. (currently amended)	A computer system comprising circuitry forming one or more processors and memory storing instructions for execution on the one or more processors, upon execution the instructions causing the computer system to:
provide first and second Anycast prefixes, each associated with a plurality of points of presence (PoPs);
for each of the first and second Anycast prefixes, determine a plurality of catchments,
wherein each of the plurality of catchments for the first Anycast prefix (i) is associated with first one of the plurality of PoPs that is associated with the first Anycast prefix, and (ii) represents a first set of IP addresses from which IP packets are routed via Anycast to the associated first one of the plurality of PoPs;
wherein each of the plurality of catchments for the second Anycast prefix (i) is associated with a second one of the plurality of PoPs that is associated with the second Anycast prefix, and (ii) represents a second set of IP addresses from which IP packets are routed via Anycast to the associated second one of the plurality of PoPs;
determine, from the plurality of catchments of the first and second Anycast prefixes, a plurality of consistently routed partitions, each consistently routed partition representing a set of IP -9-Docket No. AKAM-371-U2 addresses from which IP packets (i) are all routed via Anycast 
select, from each of the plurality of consistently routed partitions, a representative IP address; and,
execute one or more tests against each of the selected representative IP addresses.



The following is an examiner’s statement of reasons for allowance:

This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 12/30/2021 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14). 

Claims 1-22 and 24-25 are allowed.

Any comments considered necessary by applicant must be submitted no later 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
01/11/2022